--------------------------------------------------------------------------------

Exhibit 10.40
 
OCM PE Holdings, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
 
March 11, 2013
Pulse Electronics Corporation
Pulse Electronics (Singapore) Pte Ltd
12220 World Trade Drive
San Diego, CA 92128
Attention: Drew Moyer
 
Forbearance and Commitment Letter
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement, dated as of February 28, 2008, as
amended and restated as of February 19, 2009, as further amended and restated as
of August 5, 2011, as further amended and restated as of March 9, 2012, as
further amended and restated as of November 7, 2012,  as further amended as of
November 19, 2012 and as further amended as of March 11, 2013  (as amended,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), by and among Pulse Electronics Corporation (the
“Company”), Pulse Electronics (Singapore) Pte Ltd (the “Borrower”), certain
other Subsidiaries of the Company identified therein, the lenders party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”).


Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Credit Agreement; this forbearance and commitment letter is
herein referred to as this “Letter”.


 
I.
Forbearance

 
1.           OCM PE Holdings, L.P., as sole Lender under the Credit Agreement,
hereby agrees to forbear, and will instruct the Administrative Agent to forbear,
from taking any action, including, without limitation, an acceleration of any of
the Secured Obligations, permitted to be taken by any of the Secured Parties
under the Credit Agreement and the other Loan Documents in connection with any
Default or Event of Default resulting from (i) the Borrower’s or any of the
other Loan Parties’ failure to satisfy the financial covenants specified in
Sections 7.11(a), (b) and (c) of the Credit Agreement, as of the last day of
each of the Test Periods ending on the following dates: December 31, 2012, March
31, 2013, June 30, 2013, September 30, 2013 and December 31, 2013, (ii) any
incurrence or settlement of any pension plan obligation not in the ordinary
course prior to December 31, 2013 and not exceeding $6,500,000 in the aggregate,
of which no more than $1,500,000 can be paid in any year and (iii) only until
January 1, 2014 and not at any time thereafter, the Litigations (as defined
below) (such Defaults or Events of Default, the “Specified Defaults”); provided
that (x) in connection with the Halo Matter (as defined below) any such Default
or Event of Default will only be a Specified Default if the Company files an
appeal with the United States Court of Appeals for the Federal Circuit following
the Halo Judgment (as defined below) and continues to actively pursue such
appeal and (y) in connection with the Turkish Matter (as defined below) any such
Default or Event of Default will only be a Specified Default if the only entity
that has exposure in this litigation is Pulse Elektronik Sanayi Ve Ticaret
Limited Sirketi; provided further that such forbearance shall automatically, and
without action, notice, demand or any other occurrence, expire on and as of the
occurrence of any of the following events (such termination date, the
“Forbearance Termination Date”): (a) the occurrence of any Default or Event of
Default not constituting a Specified Default and (b) the failure of the Company,
the Borrower and/or any of their respective Subsidiaries to comply with any of
the terms of this Letter.
 
 
[Forbearance and Commitment Letter Signature Page]


 
 

--------------------------------------------------------------------------------

 
 
2.           The Company and the Borrower hereby provide notice (“Notice”)
pursuant to Section 6.03(b) of the Credit Agreement regarding (a) Halo
Electronics, Inc. v. Bel Fuse Inc., 2:07-cv-00331 (D. Nevada 2007), in which the
jury found that the Company infringed three  patents, specifically U.S. Patent
Numbers 6,344,785, 6,297,720, and 5,656,985 (“Patents”), of Halo Electronics,
Inc. (“Halo”)  and awarded Halo $1,500,000 against the Company (the “Halo
Matter”); and (b) the Turkish legal matter referenced in Note 10 to its audited
Consolidated Financial Statements as of December 28, 2012 (the “Turkish Matter”;
and together with the Halo Matter, the “Litigations”).  Although the Court has
not yet entered judgment in the Halo matter, and the Company continues to assert
its defenses against Halo’s claims, it anticipates that the Court may enter
judgment in the near future (“Halo Judgment”).  As the Company maintains that it
did not infringe Halo’s Patents, it is determined to file an appeal with the
United States Court of Appeals for the Federal Circuit following the Halo
Judgment.
 
3.           Except as expressly set forth herein, this Letter shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Loan Documents, all of which each of the Company and the Borrower (by their
signatures below) ratifies and affirms (in each case on its own behalf and on
behalf of its Subsidiaries) in all respects and agrees that they shall continue
to be in full force and effect.  Nothing herein shall be deemed to entitle the
Company, the Borrower, the other Loan Parties or any other person to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
 
 
II.
Commitment

 
1.           Subject to the terms of this Letter, OCM PE Holdings, L.P., as sole
Lender under the Credit Agreement, hereby commits (the “Incremental Term Loan
Commitment”) at any time prior to March 31, 2014 to making additional Term A
Loans available to the Borrower (the “Incremental Term A Loans”) in an aggregate
principal amount not to exceed $23,000,000, which commitment shall be reduced by
an amount of 100% of each dollar of reduction of the outstanding principal
amount of the Permitted Convertible Notes; provided that (a) the proceeds of
such Incremental Term A Loans will be used solely to pay amounts (the
“Repurchase Amounts”) required to be paid by the Company in connection with the
repurchase of Permitted Convertible Notes following the occurrence of a
“Termination of Trading” (as defined in the Convertible Notes Indenture)
pursuant to Article 3 of the Convertible Notes Indenture (a “Delisting”) and (b)
such Incremental Term A Loans will be made available to the Borrower only to the
extent that the Required Lenders receive evidence in form and substance
reasonably satisfactory to them demonstrating that payment of the Repurchase
Amounts without benefit of the Incremental Term A Loans would (i) materially
impair the Company’s ability to pay its debts as they come due in the ordinary
course of business or (ii) cause a breach of Section 7.11(c) (Minimum
Liquidity).
 
 
[Forbearance and Commitment Letter Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
2.           The Incremental Term Loan Commitment will be memorialized by way of
an amendment to the Credit Agreement, which amendment shall be in form and
substance satisfactory to the Required Lenders (acting in their sole discretion)
(such amendment, the “Incremental Amendment”), and the effectiveness of the
Incremental Amendment and the obligation of the Lenders to make the Incremental
Term A Loans shall be conditioned upon the full satisfaction of the following
conditions precedent: (i) the representations and warranties of the Loan Parties
under the Loan Documents shall be true and correct in all material respects,
(ii) no Default or Event of Default (other than a Default or an Event of Default
arising from a Delisting, payment of the Repurchase Amounts or the Company and
its Subsidiaries’ failure to comply with Section 7.11(c) of the Credit
Agreement) shall exist or would result from such proposed extension of the
Incremental Term A Loans or the application of the proceeds thereof; provided
that solely for purposes of this sub-clause (ii), in connection with any
determination of the existence or occurrence of any Default or Event of Default
arising as a result of the Company and its Subsidiaries’ failure to comply with
(i) Section 7.11(a) of the Credit Agreement, the Lender party hereto agrees that
the “Secured Leverage Ratio” set forth in the table of such provision opposite
each of the “Test Period End Dates” for March 31, 2013, June 30, 2013, September
30, 2013 and December 31, 2013 shall be 13.00 to 1.00 or (ii) Section 7.11(b) of
the Credit Agreement, the Lender party hereto agrees that the “Total Net Debt
Leverage Ratio” set forth in the table of such provision opposite each of the
“Test Period End Dates” for March 31, 2013, June 30, 2013, September 30, 2013
and December 31, 2013 shall be 14.00 to 1.00, and (iii) compliance with other
conditions precedent customary for amendments of this type, including, without
limitation, the conditions precedent of the type set forth in Sections 4.01(a),
(b), (d), (k), (p)(i) and (t) of the Credit Agreement (with the necessary
changes to reflect the substance of the Incremental Amendment).
 
 
III.
Consideration

 
As consideration for the execution of this Letter by the Lenders identified on
the signature page hereof and as a condition precedent to the effectiveness of
this Letter, the Company and such of its other Subsidiaries party to the
Investment Agreement are contemporaneously with the execution and delivery of
this Letter entering into an amendment to the Investment Agreement to provide
for an adjustment to the conversion ratio for the Parent Preferred Stock (as
defined in the Investment Agreement) held by the Investors (as defined in the
Investment Agreement) (or their affiliates), so that such Parent Preferred
Stock, together with the number of shares of Common Stock (as defined in the
Investment Agreement) delivered to such Investors (or their affiliates) under
the Investment Agreement, shall upon conversion equal 67.9% of the Company’s
Common Stock on a Pro Forma Fully Diluted Basis (as defined in the Investment
Agreement), and the Company shall exercise its reasonable best efforts, promptly
following the execution of this Letter, to take all necessary actions to cause
such amendment to the Investment Agreement and any related amendment or
modification to the Statement With Respect to Shares in respect of the Parent
Preferred Stock to become effective.  If the amendment to the Investment
Agreement outlined above does not become fully and completely effective by the
earlier of (x) May 31, 2013 and (y) the Company’s 2013 annual meeting, the
parties hereto irrevocably and without further action on the part of any party
agree that (i) the Company shall pay the Lender $5,000,000 in cash (the “Cash
Payment”) or (ii) if the payment of the Cash Payment would cause a Default or if
any other Default or Event of Default exists at that time, the amount of the
outstanding Term A Loans will increase by $10,000,000; it being understood and
agreed that such dates shall be extended as necessary to the later of (x) the
date to which the Company’s 2013 annual meeting has been postponed or adjourned
if, in consultation with the Investors, such postponement or adjournment is
required to allow additional time for the filing and mailing of any supplemental
or amended disclosure in connection with such meeting, or (y) such date (as may
be consistent with Rule 14c-2(b) under the Securities Exchange Act of 1934) on
which the shareholders’ written consent is obtained, if the Company and the
Investors agree that such corporate action (as described in the first sentence
of this paragraph) is to be taken by written consent of the shareholders in lieu
of a vote thereon at the annual meeting; provided further that in each case,
such date shall be further extended as necessary to take into account any delay
as shall be occasioned by time reasonably required for review and comment on any
proxy or information statements by the SEC or its staff (or the NYSE or its
staff) under Law or stock exchange rules; provided further that in no event
shall any such dates hereunder extend past June 30, 2013.
 


[Forbearance and Commitment Letter Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IV.
Miscellaneous

 
1.           By its execution hereof and its acceptance of the provisions
herein, each of the Company and the Borrower agrees to indemnify and hold
harmless the Administrative Agent and the Lenders and their respective
assignees, affiliates, directors, partners, members, officers, employees and
agents (each an “Indemnified Party”) from and against any and all losses,
claims, damages, liabilities or other expenses to which such Indemnified Party
may become subject to the extent arising out of or in any way relating to or
resulting from the execution of this Letter or the performance of any of the
transactions or other actions contemplated hereby or the agreement to forbear in
accordance with the terms hereof or the extension of the Incremental Term A
Loans contemplated by this Letter or the use or intended use of the proceeds of
the Incremental Term A Loans contemplated by this Letter, and each of the
Company and the Borrower agrees to reimburse each Indemnified Party for any
reasonable and documented legal or other expenses incurred in connection with
investigating, defending or participating in any such loss, claim, damage,
liability or action or other proceeding (whether or not such Indemnified Party
is a party to any action or proceeding out of which indemnified expenses arise);
provided that, no Indemnified Party shall have any right to indemnification for
any of the foregoing which are finally determined in a non-appealable decision
of a court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Indemnified Party (or any of its
directors, partners, members, officers, employees or agents).  In the event of
any litigation or dispute involving this Letter or the Incremental Amendment or
any of the transactions or other actions contemplated hereby or thereby, no
Indemnified Party shall be responsible or liable to the Company or any other
person or entity for any special, indirect, consequential, incidental or
punitive damages. The Company’s and Borrower’s obligations under this paragraph
shall remain effective whether or not definitive loan documentation is executed
and notwithstanding any termination of this Letter.
 


[Forbearance and Commitment Letter Signature Page]


 
 

--------------------------------------------------------------------------------

 
 
2.           Each of the Company and the Borrower further agrees, promptly on
demand of the Administrative Agent or any of the Lenders, to reimburse the
Administrative Agent and Lenders, or to pay directly at the request of the
Administrative Agent or the Lenders, all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent, the Lenders or their respective
affiliates incurred in connection with the negotiation, preparation and/or
execution of this Letter or with any of the transactions contemplated hereby
(including, without limitation, reasonable and documented out-of-pocket legal
fees and disbursements), whether incurred before or after the date hereof and
regardless of whether any of the transactions are consummated.  Each of the
Company and the Borrower also agrees, promptly on demand of the Administrative
Agent or the Lenders, to reimburse the Administrative Agent and the Lenders, or
to pay directly at the request of the Administrative Agent or the Lenders, all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent or the Lenders (including, without limitation, reasonable and documented
out-of-pocket fees and disbursements of counsel) incurred in connection with the
enforcement of any of their rights and remedies hereunder.  The Company’s and
Borrower’s obligations under this paragraph shall remain effective whether or
not definitive loan documentation is executed and notwithstanding any
termination of this Letter.
 
3.           This Letter (and the Company’s or the Borrower’s rights and
obligations hereunder) shall not be assignable by the Company or the Borrower.
Each Lender may assign its rights and obligations under this Letter; provided,
that, as a condition to such assignment, the Lender’s assignee must agree to
comply with the terms and conditions of this Letter as if it had been a Lender
originally party hereto.
 
4.           This Letter (i) supersedes all prior discussions, agreements,
commitments, arrangements, negotiations or understandings, whether oral or
written, of the parties with respect thereto, (ii) shall be governed by the laws
of the State of New York, and (iii) may be signed in multiple counterparts and
delivered by facsimile or other electronic transmission, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.  IF THIS LETTER BECOMES THE SUBJECT OF A DISPUTE, EACH OF THE
PARTIES HERETO HEREBY WAIVES TRIAL BY JURY. Each of the parties hereto
irrevocably consents to the jurisdiction and venue of the federal and/or state
courts located within the County of New York.  The parties hereto hereby waive,
to the fullest extent permitted by applicable law, any objection that they may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to the provisions of this Letter brought in any such
court, and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.   This Letter may be
amended, modified or waived only in a writing signed by each of the parties
hereto.
 
 [Remainder of this page intentionally left blank]
 
 
5

--------------------------------------------------------------------------------

 
 
Should the terms and conditions of the offer contained herein meet with the
Company’s and the Borrower’s approval, please indicate the Company’s and
Borrower’s acceptance by signing and returning a copy of this Letter to the
undersigned Lender.
 

 
Very truly yours,
         
OCM PE HOLDINGS, L.P.
   
 
   
By:  Oaktree Fund GP, LLC
   
Its:  General Partner
   
 
   
By:  Oaktree Fund GP I, L.P.
   
Its:  Managing Member
   
 
   
By:
     
Name:
   
Title:  Authorized Signatory
   
 
   
By:
     
Name:
   
Title:  Authorized Signatory
 

 
cc: JPMorgan Chase Bank, N.A., as Administrative Agent
 
[Forbearance and Commitment Letter Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
Accepted and agreed to as of
 
the date first above written:
 
PULSE ELECTRONICS CORPORATION
       
By:
     
Name:
   
Title:
       
PULSE ELECTRONICS (SINGAPORE) PTE LTD
       
By:
     
Name:
   
Title:
 



[Forbearance and Commitment Letter Signature Page]
 
 

--------------------------------------------------------------------------------